DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	The submitted information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent 10796712; claims 1-16 of U.S. Patent 10,134,417; claims 1-23 of U.S. Patent No. 9,761,246; and claims 1-17 of U.S. Patent No. 9,368,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application merely broadens the scope of the claims of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Below is an illustration of independent claim 1 of the instant application with respective claims of each of the Patents.
Current Application
U.S. Patent 10,134,417
Claim 1: A audio signal encoding method implemented by a signal processing apparatus, the method comprising: obtaining a frame of an audio signal, wherein the frame comprises a plurality of sub-bands; determining a long-term signal-to-noise ratio of the audio signal; calculating a sub-band specific parameter (sbsp) of each of the sub-bands using an adaptive function, wherein the sbsp of an ith sub-band sbsp(i) is calculated as 
    PNG
    media_image1.png
    20
    147
    media_image1.png
    Greyscale
 and wherein i is a sub-band index of the ith sub-band, snr(i) is a signal-to-noise ratio of the ith sub- band, (snr(i)+a)f is the adaptive function, a is determined based on the sub-band index i and the long-term signal to noise ratio of the audio signal, and P is determined based on the long-term signal to noise ratio of the audio signal; obtaining a modified segmental signal to noise ratio (mssnr) by summing the sbsp of each of the sub-bands; comparing the mssnr with a threshold value (thr) to provide a voice activity detection decision (VADD), wherein the VADD indicates a voice activity is present or absent in the frame of the audio signal; and encoding the audio signal based on the VADD.

    obtaining a frame of an audio signal, wherein the frame comprises a plurality of sub-bands; 
   determining a long term signal to noise ratio of the audio signal; 
obtaining a signal to noise ratio of each frequency sub-band of the frame; 
   calculating a sub-band specific parameter (sbsp) of each frequency sub-band using an adaptive function, wherein the sbsp of the i.sup.th frequency sub-band sbsp(i) is calculated as follows:  
    PNG
    media_image2.png
    18
    154
    media_image2.png
    Greyscale
where i is a sub-band index of the i.sup.th frequency sub-band, snr(i) is the signal to noise ratio of the i.sup.th frequency sub-band, (f(snr(i))+.alpha.).sup..beta. is the adaptive function, .alpha. is determined based on the sub-band index i and the long term signal to noise ratio of the audio signal, and .beta. is a configurable variable; obtaining a modified segmental signal to noise ratio (mssnr) by summing up the calculated sbsp of each frequency sub-band; comparing the mssnr with a threshold value (thr) to provide a voice activity detection decision (VADD); and encoding the audio signal based on the VADD.


Current Application
U.S. Patent No. 9,761,246
Claim 1: A audio signal encoding method implemented by a signal processing apparatus, the method comprising: obtaining a frame of an audio signal, wherein the frame comprises a plurality of sub-bands; determining a long-term signal-to-noise ratio of the audio signal; calculating a sub-band specific parameter (sbsp) of each of the sub-bands using an adaptive function, wherein the sbsp of an ith sub-band sbsp(i) is calculated as follows:  
    PNG
    media_image1.png
    20
    147
    media_image1.png
    Greyscale
 and wherein i is a sub-band index of the ith sub-band, snr(i) is a signal-to-noise ratio of the ith sub- band, (snr(i)+a)f is the adaptive function, a is determined based on the sub-band index i and the long-term signal to noise ratio of the audio signal, and P is determined based on the long-term signal to noise ratio of the audio signal; obtaining a modified segmental signal to noise ratio (mssnr) by summing the sbsp of each of the sub-bands; comparing the mssnr 

  a receiver, configured to receive one or more frames of the input audio signal; an audio signal processor, configured to: 
  determine a noise attribute of the input audio signal based on the received frames of the input audio signal; 
   divide the received frames of the input audio signal into one or more frequency sub-bands; 
   obtain a signal to noise ratio of each of the one or more frequency sub-bands; calculate a sub-band specific parameter of each frequency sub-band based on the signal to noise ratio of the frequency sub-band using an adaptive function, wherein at least one parameter of the adaptive function is selected 
   derive a modified segmental signal to noise ratio (mssnr) by summing up the calculated sub-band specific parameters of the frequency sub-bands; compare the mssnr with a threshold value to provide a voice activity detection decision (VADD); and 
   encode the input audio signal based on the VADD, wherein deriving the mssnr by summing up the calculated sub-band specific parameters of the frequency sub-bands comprises: summing up the calculated sub-band specific parameters (sbsp) of the frequency sub- bands as follows:  
    PNG
    media_image3.png
    44
    133
    media_image3.png
    Greyscale
 
   wherein N is the number of frequency sub-bands into which the frames of the input audio signal is divided, and sbsp(i) is the sub-band specific parameter of the ith frequency sub-band Page 7 of 13Application No. 15/157,424 Docket No. 83033591US05 calculated based on the signal to noise ratio of the ith frequency sub-band using h frequency sub-band sbsp(i) is calculated as follows:  
    PNG
    media_image4.png
    20
    177
    media_image4.png
    Greyscale
 
wherein snr(i) is the signal to noise ratio of the ith frequency sub-band, (f(snr(i))+a(i)) is the adaptive function, and alpha(i)), and beta are configurable variables of the adaptive function.


Current Application
U.S. Patent No. 9,368,112
Claim 1: A audio signal encoding method implemented by a signal processing apparatus, the method comprising: obtaining a frame of an audio signal, wherein the frame comprises a plurality of sub-bands; determining a long-term signal-to-noise ratio of the audio signal; calculating a sub-band specific parameter (sbsp) of each of the sub-bands using an adaptive function, wherein the sbsp of an ith sub-band sbsp(i) is calculated as follows:  
    PNG
    media_image1.png
    20
    147
    media_image1.png
    Greyscale
 and wherein i is a sub-band index of the ith sub-band, snr(i) h sub- band, (snr(i)+a)f is the adaptive function, a is determined based on the sub-band index i and the long-term signal to noise ratio of the audio signal, and P is determined based on the long-term signal to noise ratio of the audio signal; obtaining a modified segmental signal to noise ratio (mssnr) by summing the sbsp of each of the sub-bands; comparing the mssnr with a threshold value (thr) to provide a voice activity detection decision (VADD), wherein the VADD indicates a voice activity is present or absent in the frame of the audio signal; and encoding the audio signal based on the VADD.

   a receiver, configured to receive the input audio signal; 
  a voice activity detection (VAD) device, configured to: 
   determine a noise characteristic of the input audio signal based on the received frames of the input audio signal, divide each of the 
obtain a signal to noise ratio for each of the sub-bands, 
calculate a sub-band specific parameter (sbsp) of each sub-band based on the signal to noise ratio of the sub-band using an adaptive function, wherein at least one parameter of the adaptive function is selected depending on the noise characteristic of the input audio signal, 
derive a modified segmental signal to noise ratio (mssnr) as a voice activity detection (VAD) parameter by adding the calculated sub-band specific parameter (sbsp) of each sub-band, and 
compare the derived VAD parameter with a threshold value to provide a voice activity detection decision (VADD) to an audio signal processing unit; and 
the audio signal processing unit, configured to encode the input audio signal based on the VADD, wherein the modified signal to noise 
 
    PNG
    media_image5.png
    58
    192
    media_image5.png
    Greyscale

 wherein N is the number of frequency sub-bands into which the input frame is divided, sbsp(i) is the sub-band specific parameter of the i.sup.th sub-band calculated based on the signal to noise ratio of the i.sup.th sub-band using the adaptive function; and wherein the sub-band specific parameter of the i.sup.th sub-band sbsp(i) is calculated as follows: 

    PNG
    media_image6.png
    35
    243
    media_image6.png
    Greyscale

 wherein snr(i) is the signal to noise ratio of the i.sup.th sub-band of the received frame of the input audio signal, (f(snr(i))+.alpha.).sup..beta. is the adaptive function used to calculate the sub-band specific parameter sbsp(i), and .alpha., .beta. are two configurable variables of the adaptive function.
Current Application
US 10796712
Claim 1: A audio signal encoding method implemented by a signal processing apparatus, the method comprising: obtaining a frame of an audio signal, wherein the frame comprises a plurality of sub-bands; determining a long-term signal-to-noise ratio of the audio signal; calculating a sub-band specific parameter (sbsp) of each of the sub-bands using an adaptive function, wherein the sbsp of an ith sub-band sbsp(i) is calculated as follows:  
    PNG
    media_image1.png
    20
    147
    media_image1.png
    Greyscale
 and wherein i is a sub-band index of the ith sub-band, snr(i) is a signal-to-noise ratio of the ith sub- band, (snr(i)+a)f is the adaptive function, a is determined based on the sub-band index i and the long-term signal to noise ratio of the audio signal, and P is determined based on the long-term signal to noise ratio of the audio signal; obtaining a modified segmental signal to noise ratio (mssnr) by summing the sbsp of each of the sub-bands; comparing the mssnr with a threshold value (thr) to provide a voice 

   obtaining a frame of an audio signal, wherein the frame comprises a plurality of sub- bands; 
   determining a long term signal to noise ratio of the audio signal; 
   calculating a sub-band specific parameter (sbsp) of each sub-band using an adaptive function, wherein the sbsp of the ith sub-band sbsp(i) is calculated as follows:  
    PNG
    media_image2.png
    18
    154
    media_image2.png
    Greyscale
 where i is a sub-band index of the ith sub-band, snr(i) is a signal to noise ratio of the ith sub-band, (f(snr(i))+a) is the adaptive function, a is determined based on the sub-band index i and the long term signal to noise ratio of the audio signal, and f is a configurable variable;   obtaining a modified segmental signal to noise ratio (mssnr) by summing up the .


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ABDELALI SERROU/Primary Examiner, Art Unit 2659